Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 3 September 1781
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                  
                     Sir,
                     Philada 3d Sepr 1781.
                  
                  From the head of Elk the Cavalry, Carriages & such Artillery as may be sent by Land, will proceed by the following Rout. 
                  Lower ferry on Susquehanna.Baltimore.Elk ridge LandingBladensburg.George Town—on Potomack River.From hence a Rout must be pursued to Fredericksburg, that will avoid an inconvenient ferry over Occoquan and Rappahannock River at the Town of Fredericksburg.  The former may, I believe, be forded at Falmouth (two miles above Fredericksburg) and the latter by leaving the common Rout a little upon the left from George Town.
                  From Fredericksburg, the Rout will be by Caroline Court House and Newcastle.  I cannot, at this moment, point out the different Marches for want of a sufficient knowledge of the Road, & convenient encamping places on it, but Lt Colo. Gouvion being instructed to reconnoitre these will enable me perhaps to be more ’ere the March commences from the head of Elk.
                  
               